United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, OAK PARK
STATION, Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0713
Issued: October 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 19, 2019 appellant filed a timely appeal from a December 14, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
Appellant timely requested oral argument before the Board pursuant to 20 C.F.R. § 501.5(b). By order dated
July 17, 2020, the Board exercised its discretion and denied the request as the matter could be adequately addressed
based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 19-0713 (issued
July 17, 2020).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the issuance of the December 14, 2018 decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the
evidence in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will
not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded
from reviewing this additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $136,711.48 for the period September 1, 2006 through October 13, 2018, for which she
was without fault, because she concurrently received FECA wage-loss compensation and Social
Security Administration (SSA) age-related retirement benefits without an appropriate offset;
(2) whether OWCP properly denied waiver of recovery of the overpayment; and (3) whether
OWCP properly required recovery of the overpayment by deducting $125.00 from appellant’s
continuing compensation payments every 28 days.
FACTUAL HISTORY
On February 3, 2005 appellant, then a 61-year-old modified window clerk, filed a traumatic
injury claim (Form CA-1) alleging that on January 31, 2005 she developed post-traumatic stress
disorder (PTSD) when she was robbed at gunpoint while in the performance of duty. OWCP
accepted her claim for PTSD. Appellant stopped work on February 1, 2005 and returned to fulltime modified-duty work on May 31, 2005. She stopped work again on May 11, 2006 and OWCP
paid her wage-loss compensation on the periodic rolls, effective August 6, 2006.
On December 14, 2006 OWCP received a Request for Withdrawal of Application form
from SSA dated November 30, 2006. Appellant explained that her reason for withdrawing her
application was because her SSA benefits would be deducted from her workers’ compensation
benefits. She noted that she chose not to receive any benefits from SSA and would repay the
benefits she had received for October to November 2006. Appellant submitted a receipt from SSA
of a payment that she had made on November 30, 2006 in the amount of $1,730.00.
In a Form CA-1032 dated December 4, 2006, appellant responded “Yes” indicating that
she had received retirement benefits from SSA as part of an annuity for federal service.
By decision dated June 4, 2007, OWCP advised appellant that it was reducing her wageloss compensation benefits pursuant to 5 U.S.C. § 8113(b) because she had failed, without good
cause, to undergo vocational rehabilitation as directed. It noted that her compensation would be
reduced to reflect what would have been her wage-earning capacity had she cooperated with the
vocational rehabilitation efforts of OWCP.
In a letter dated August 9, 2007, C.M., an employing establishment injury compensation
specialist, informed OWCP that appellant had been approved for retirement, effective
August 31, 2007. She requested that OWCP provide appellant with an election form.
In a letter dated September 5, 2007, OWCP advised appellant that her Federal Employees
Retirement System (FERS) benefits would be reduced by the amount of SSA benefits that she
received based on her age that were attributable to her federal service. It provided her with an
election form.
Appellant continued to complete CA-1032 forms dated November 25, 2007, January 7,
2008, December 3, 2009, December 11, 2010, January 9 and December 3, 2012, December 12,
2013, January 25 and November 30, 2015, December 20, 2016, and December 5, 2017. She

2

responded “Yes” indicating that she received retirement benefits from SSA as part of an annuity
for federal service.
On October 18, 2018 an SSA representative provided OWCP with a FERS/SSA dual
benefit calculation worksheet. The SSA representative provided corresponding monthly SSA
benefits rates beginning September 2006 with and without appellant’s FERS contributions. The
form indicated that beginning September 1, 2006, appellant’s SSA rate with FERS was $865.50
and without FERS was $63.00; that beginning December 1, 2006, her SSA rate with FERS was
$894.00 and without FERS was $65.00; that beginning January 1, 2007, her SSA rate with FERS
was $905.50 and without FERS was $65.00; that beginning December 1, 2007, her SSA rate with
FERS was $926.40 and without FERS was $66.50; that beginning December 1, 2008, her SSA
rate with FERS was $980.00 and without FERS was $70.30; that beginning December 1, 2011,
her SSA rate with FERS $1,015.30 and without FERS was $72.70; that beginning December 1,
2012, her SSA rate with FERS $1,032.50 and without FERS was $73.90; that beginning
December 1, 2013, her SSA rate with FERS $1,048.00 and without FERS was $75.00; that
beginning December 1, 2014, her SSA rate with FERS was $1,065.80 and without FERS was
$76.30; that beginning December 1, 2016, her SSA rate with FERS was $1,068.90 and without
FERS was $76.40; and that beginning December 1, 2017, her SSA rate with FERS was $1,090.30
and without FERS was $77.90.
Effective October 14, 2018, OWCP paid appellant at the adjusted amount of $257.14 to
include the offset of her SSA age-related retirement benefits attributable to her federal service.
By letter dated October 24, 2018, OWCP advised appellant that it was adjusting her
compensation to offset the portion of her SSA age-related retirement benefits attributable to her
federal service. It informed her that she would receive net compensation of $257.14 every 28 days.
OWCP completed a FERS offset calculation worksheet on October 24, 2018. It calculated
the overpayment amount by determining the daily FERS offset amount and multiplying that
amount by the number of days in each period from September 1, 2006 through October 31, 2018
for a total overpayment amount of $136,711.48.
In a preliminary overpayment determination dated November 2, 2018, OWCP notified
appellant that she had received an overpayment of compensation in the amount of $136,711.48
because it had failed to reduce her wage-loss compensation benefits for the period September 1,
2006 through October 13, 2018 by the portion of her SSA benefits that were attributable to federal
service. It further advised her of its preliminary determination that she was not at fault in the
creation of the overpayment because she could not have reasonably known that an improper
payment had occurred. OWCP provided appellant an overpayment action request form and an
overpayment recovery questionnaire (Form OWCP-20). Additionally, it notified her that within
30 days of the date of the letter she could request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing. No response was received.
By decision dated December 14, 2018, OWCP finalized the preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $136,711.48 for the period September 1, 2006 through October 13, 2018 because she received
SSA benefits in addition to her wage-loss compensation benefits under FECA without an

3

appropriate offset. It also found that appellant was without fault in the creation of the overpayment,
but denied waiver of recovery of the overpayment because she had not completed and returned
OWCP’s Form OWCP-20. OWCP determined that recovery of the overpayment would require
deducting $125.00 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.4 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.5
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.6 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation because she
concurrently received FECA benefits and SSA age-related retirement benefits without an
appropriate offset, and accordingly, fact of overpayment has been established. Appellant
completed CA-1032 forms dated December 4, 2006 to December 5, 2017 and responded “Yes”
indicating that she had received retirement benefits from SSA as part of an annuity for federal
service. As noted, a claimant cannot receive concurrent FECA compensation for wage-loss and
SSA age-related retirement benefits attributable to federal service.8 The evidence of record has
established that appellant received SSA age-related retirement benefits that were attributable to
her own federal service during a period of time that she received FECA wage-loss compensation.
The Board finds that fact of overpayment, therefore, is established.
The Board further finds, however, that this case is not in posture for decision regarding the
amount of the overpayment.
The evidence of record does not contain evidence to support a finding that appellant was
in receipt of SSA benefits beginning September 1, 2006. According to the November 2, 2018
4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018); L.J., 59 ECAB 264 (2007).

7

FECA Bulletin No. 97-09 (issued February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

8

Id. See also A.C., Docket No. 18-1550 (issued February 21, 2019).

4

preliminary overpayment determination, OWCP premised its finding of an overpayment on the
October 18, 2018 letter that it had received from the SSA regarding appellant’s age-related
retirement benefits for the period September 1, 2006 through October 13, 2018. The Board finds,
however, that the October 18, 2018 letter alone does not establish that appellant was in receipt of
SSA/FERS benefits, effective September 1, 2006.9 OWCP received a Request for Withdrawal of
Application form from SSA dated November 30, 2006, which noted that appellant was
withdrawing her application for SSA. Appellant submitted a receipt from SSA of a payment that
she had made on November 30, 2006 in the amount of $1,730.00, purportedly covering the period
October to November 2006. She also completed CA-1032 forms dated December 3, 2006 to
December 5, 2017 and indicated that she was in receipt of SSA retirement benefits. The evidence
of record further includes a letter dated August 9, 2007 from the employing establishment, which
informed OWCP that appellant had been approved for retirement, effective August 31, 2007.
Given the conflicting information of record regarding when appellant began to receive SSA agerelated retirement benefits, the case must be remanded to OWCP for further development of the
factual evidence.
On remand OWCP shall consult with OPM and SSA in order to determine the exact amount
of the overpayment of compensation and the correct dates during which the overpayment
occurred.10 It shall then issue a new preliminary overpayment determination, with an overpayment
action request form, an overpayment recovery questionnaire, and instructions for appellant to
provide supporting financial information. After this and other such further development as deemed
necessary, it shall issue a de novo decision.11
CONCLUSION
The Board finds that, although fact of the overpayment for which appellant was not at fault
has been established, the case is not in posture for decision regarding the amount and period(s) of
the overpayment.

9

See J.M., Docket No. 15-1604 (issued May 23, 2016).

10

See J.H., Docket No. 19-1887 (issued June 16, 2020).

11
In light of the Board’s disposition of issue 1, the issues of waiver and recovery of the overpayment are rendered
moot.

5

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. This case is remanded
for further proceedings consistent with this decision of the Board.
Issued: October 20, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

